Exhibit 10.4


AMENDED AND RESTATED
CENTURYTEL, INC.
BONUS LIFE INSURANCE PLAN
FOR
EXECUTIVE OFFICERS




AMENDED AND RESTATED
CENTURYTEL, INC.
BONUS LIFE INSURANCE PLAN
FOR
EXECUTIVE OFFICERS






I.
PURPOSE OF THE PLAN



This Plan is being amended and restated effective January 1, 2008 to comply with
the documentary compliance requirements of the final Treasury Regulations under
Internal Revenue Code Section 409A, to freeze Annual Salary at December 31,
2007, to provide for no participation by future Executive Officers and to make
certain other changes.  The Plan has been operated in compliance with Code
Section 409A and the proposed and final regulations and notices thereunder.


Effective January 1, 2006, this Plan was established for the purpose of
providing personal life insurance for each Executive Officer of CenturyTel, Inc.
in excess of the Employer-provided group term life insurance with respect to
which premiums are not subject to income tax.  The Plan is designed as a bonus
plan for benefits to be provided during each Executive Officer's employment and
as an unfunded deferred compensation plan for a select group of management or
highly compensated employees for benefits to be provided after each Executive
Officer's retirement on or after such Officer’s Normal Retirement Date or
Disability.  The benefits provided hereunder replaced the benefits previously
provided under the split dollar life insurance agreements that were voluntarily
relinquished by each Executive Officer and such Executive Officer’s Assignee, if
any.  The benefits provided under the Plan do not accelerate the time or
schedule of any payment or amount that would have been paid under the split
dollar life insurance agreements.


Life Insurance Premium Bonuses will be paid by the Employer with respect to 2
new Insurance Policies purchased by the Executive Officer.  If the Executive
Officer previously assigned such Executive Officer’s rights under such Executive
Officer’s split dollar agreement to an Assignee, the Life Insurance Premium
Bonuses will be paid by the Employer with respect to the 2 new Insurance
Policies purchased by the Assignee, unless the Executive Officer designates such
Executive Officer or another Assignee as the owner of either or both of the
Policies hereunder.  The Assignee will have all of the rights and obligations
with respect to the Insurance Policies that the Executive Officer would have had
if the Executive Officer owned the Insurance Policy or Policies.  Likewise, if
an Executive Officer subsequently assigns either or both of such Insurance
Policies, the Executive Officer’s Assignee shall have all of the rights and
obligations with respect to the Insurance Policy or Policies that the Executive
Officer would have if such Officer owned the Insurance Policies.  However,
premium payments by the Employer shall constitute additional compensation income
to each Executive Officer.


If an Executive Officer was not covered by a split dollar insurance agreement,
prior to January 1, 2008, such Executive Officer or such Officer’s Assignee or
both could have become a participant in the Plan by agreeing to participate,
provided the Insurer’s underwriting standards then in effect permitted it to
issue the Insurance Policies providing death benefits with respect to such
Executive Officer.


II.
DEFINITIONS



Annual Salary means the annualized base salary plus targeted bonus of an
Executive Officer during such Executive Officer’s employment or deemed
employment in the case of Disability, provided, however, that Annual Salary
shall not increase after December 31, 2007.


Assignee means the person or entity to whom or to which the Executive Officer
assigned such Executive Officer’s interest in such Executive Officer’s split
dollar agreement and insurance policies before the effective date of this Plan,
or to whom or to which an Executive Officer assigns either or both of such
Executive Officer’s Insurance Policies after the effective date of this Plan,
including making the Assignee the initial owner of the Policy or Policies.  A
copy of this Plan and the Summary Plan Description shall be delivered to the
Assignee.


Disability or Disabled means that, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, an
Executive Officer is (a) unable to engage in any substantial gainful activity or
(b) receiving income replacement benefits for a period of not less than 3 months
under an accident and health plan covering employees of the Executive Officer’s
Employer.  An Executive Officer will be deemed disabled if determined to be
disabled in accordance with the Employer’s disability program, provided that the
definition of disability under such disability insurance program complies with
the definition in the preceding sentence.  Also, an Executive Officer will be
deemed disabled if determined to be totally disabled by the Social Security
Administration.


Employer means CenturyTel, Inc. and its affiliates.


Employer Provided Benefits means the Life Insurance Premium Bonuses and the Tax
Gross-Up Bonuses.


Employer Provided Policy means an Insurance Policy or Policies insuring the life
of the Executive Officer which provide for a death benefit equal to 2 times the
Executive Officer’s Annual Salary minus the Employer-provided group life
insurance benefit, rounded up to the nearest $1,000.


Executive Officer means each officer of CenturyTel, Inc. designated as an
Executive Officer by CenturyTel, Inc.’s By-Laws, provided that no person
designated as an Executive Officer after December 31, 2007 shall be eligible to
participate in the Plan.


Executive Officer Provided Policy means an Insurance Policy or Policies insuring
the life of the Executive Officer which provide for a death benefit (i) equal to
2 times the Executive Officer’s Annual Salary or (ii) at the election of the
Executive Officer, 1 times Annual Salary upon such Executive Officer’s
retirement on or after such Officer’s Normal Retirement Date, in each case
rounded to the nearest $1,000.


Insurance Policy or Policies means, with respect to each Executive Officer, the
Employer Provided Policy and the Executive Officer Provided Policy selected by
the Plan Administrator for use in connection with the Plan either or both of
which can be owned by either the Executive Officer or such Executive Officer’s
Assignee.


Insurer means, with respect to any Insurance Policy, the insurance company
issuing the Insurance Policy.


Life Insurance Premium Bonuses means monthly, quarterly or annual premiums
payable to the Insurer for the benefit of an Executive Officer (a) until the
death or earlier termination of employment of an Executive Officer except in the
case of Disability as provided for below, with respect to both Insurance
Policies and (b) in addition, until the death of an Executive Officer on or
after such Executive Officer’s Normal Retirement Date whether or not the
Executive Officer then terminates employment with respect to the Employer
Provided Policy only.


Prior to the commencement of premium payments for the benefit of an Executive
Officer with respect to each Insurance Policy, the Plan Administrator shall in
writing select and agree to the period of time over which it intends to pay
premiums, the dates the premiums are payable and the amounts of such premiums,
consistent with the terms of the Insurance Policies, such that the payments
satisfy the reimbursement or in-kind benefit plans provisions of Treasury
Regulation Section 1.409A-3(i)(1)(iv).  Such writing shall be a part of this
Plan.  The amount of expenses, i.e. premiums, eligible for reimbursement during
an Executive Officer’s taxable year shall not affect the expenses eligible for
reimbursement in any other taxable year, the reimbursement of expenses must be
made on or before the last day of the Executive Officer’s taxable year following
the taxable year in which the expense was incurred and the right to
reimbursement is not subject to liquidation or exchange for another benefit.


If the Executive Officer becomes Disabled before the Executive Officer’s
eligibility for Employer-provided long term disability benefits ceases, such
Officer shall be deemed to have continued active employment at such Officer’s
Annual Salary until such Officer ceases to be eligible for continued long term
disability benefits, and such Officer will be deemed to have retired after such
Officer’s Normal Retirement Date at the same Annual Salary upon the cessation of
such Officer’s eligibility for continued long term disability benefits.  If the
Executive Officer ceases to be Disabled and returns to work on a full time
basis, such Executive Officer's annual salary shall be the same Annual
Salary.  If the Executive Officer returns to work on a partially disabled basis,
such Executive Officer’s Annual Salary shall be the lesser of (i) the same
Annual Salary or (ii) such Executive Officer’s Annual Salary on the date the
Executive Officer returns to work, if less.




Notwithstanding any other provisions of this Plan, the Employer shall not be
obligated to pay premiums on Policies providing for death benefits in excess of
the Insurer’s guaranteed limit, if any, or Policies which are subject to medical
underwriting and which the Insurer has classified as lower than a “standard” or
“preferred” risk under its normal underwriting criteria.  This provision also
applies to any increases in death benefits to account for increases in an
Executive Officer’s Annual Salary prior to January 1, 2008.


Normal Retirement Age means age 55, provided the Executive Officer has at least
10 years of continuous, full time service with Employer.


Normal Retirement Date means, the date on which an Executive Officer goes from
active to retirement status if such Executive Officer has reached Normal
Retirement Age, provided that such retirement also constitutes a separation from
service under Code Section 409A(a)(2)(A)(i) and the Treasury Regulations
thereunder (“Separation from Service”).


Plan means this Amended and Restated CenturyTel, Inc. Bonus Life Insurance Plan
for Executive Officers.


Plan Administrator means the Compensation Committee of the Board of Directors of
CenturyTel, Inc., 100 CenturyTel Drive, Monroe, LA  71203.


Specified Employee means a Participant who is a key employee of the Employer
under Treasury Regulations 1.409A-1(i) because of action taken by the Board of
Directors of the Company or the Plan Administrator or by operation of law or
such regulation.


Tax Gross-Up Bonuses means, with respect to each Executive Officer, a bonus each
appropriate payroll period to an Executive Officer to take into account the
Executive Officer's federal and state income and employment tax on such
Officer’s Life Insurance Premium Bonuses and on the Tax Gross-Up Bonuses
themselves, which bonuses shall be equal to a percentage of such Officer’s Life
Insurance Premium Bonuses.  Such percentage shall be selected by the Plan
Administrator and may be increased or decreased in the Plan Administrator's
reasonable discretion, provided that the percentage selected must be designed to
approximately pay the Executive Officer’s federal and state income and
employment tax liability on such Officer’s Life Insurance Premium Bonuses and on
the Tax Gross-Up Bonuses.  The Tax Gross-Up Bonuses must be paid by the end of
the Executive Officer’s taxable year next following the Executive Officer’s
taxable year in which the Executive Officer remits the related taxes, as
required by Treasury Regulations Section 1.409A-3(i)(1)(v).


III.
BENEFITS



3.1           Employer Provided Benefits.  Subject to the other terms and
conditions of the Plan, the Employer shall pay each year the Employer Provided
Benefits that are contemplated under the Plan.  The Employer shall not be
required to pay any life insurance premium or otherwise support any benefits
that are not expressly required under the Plan.


Notwithstanding any other provision hereof, if any payments of Employer Provided
Benefits constitute deferred compensation under Code Section 409A and the
Treasury Regulations thereunder, and if such payments commence upon Separation
from Service of an Executive Officer who is a Specified Employee, then such
payments shall not be paid prior to the date that is the first day of the
seventh month following the date of the Specified Employee’s Separation from
Service, or, if earlier, the date of death of the Specified Employee.  On the
first day of such seventh month or on the first day of the month following the
earlier death of the Specified Employee, the Specified Employee or his
successors shall be paid the amount to which the Specified Employee normally
would be entitled hereunder on such date plus the amounts which would have been
previously paid to the Specified Employee but for the fact that he was a
Specified Employee.  Nevertheless, for all other purposes of this Plan, the
payments shall be deemed to have commenced on the date they would have had the
Executive Officer not been a Specified Employee.  Specified Employee means an
Executive Officer who is a key employee of a public company as defined in
Treasury Regulations §1.409A-1(i).


3.2           Executive Officer Provided Benefits.  Upon the Executive Officer’s
retirement on or after such Executive Officer’s Normal Retirement Date, such
Executive Officer or Assignee shall be entitled, if the Executive Officer
Provided Policy then permits, at the Executive Officer's sole cost and at no
additional cost to the Employer, to maintain and pay all premiums with respect
to the Executive Officer Provided Policy.  Upon such Officer’s retirement, the
Employer shall bear none of the cost for such Executive Officer Provided Policy,
and all premiums shall be paid to the Insurer directly by the Executive Officer
or Assignee.  The Employer shall have no responsibility therefor.  If the
Executive Officer or Assignee wishes, in addition to the Employer Provided
Benefits, such Executive Officer or Assignee can pay premiums directly to the
Insurer prior to such Executive Officer’s retirement.  Such premiums shall not
be eligible for Tax Gross-Up Bonuses.


IV.
CONDITION FOR BENEFITS



As a condition to the receipt of benefits under this Plan, each Executive
Officer and any Assignee of an Executive Officer must comply with all of such
Executive Officer’s and Assignee’s obligations under the Plan, must allocate
premiums to investment vehicles under the Insurance Policies in the percentages
selected by the Plan Administrator from time to time and must transfer funds
among investment vehicles at such times as the Plan Administrator may
direct.  Furthermore, each Executive Officer and Assignee shall not (a)
surrender the Insurance Policies for their cash values, (b) obtain a loan or
cash withdrawal from the policies, (c) collaterally assign the Insurance
Policies to secure an indebtedness, (d) change the ownership of the Insurance
Policies by endorsement assignment, modification or otherwise, (e) request
settlement of the Insurance Policies’ proceeds on the maturity date, if any,
under any method of settlement other than one which is in reference to the life
of the Executive Officer, or (f) increase the death benefits payable under the
Insurance Policies to exceed the death benefits provided for herein, unless, in
any such case, the Executive Officer or Assignee first receives the written
permission of the Plan Administrator.  The Plan Administrator will grant
permission to the Executive Officer to borrow from the Insurance Policies, if
permitted by its terms, for purposes of alleviating Hardship, as that term is
defined in the Employer's 401(k) plan.  If the Executive Officer or Assignee
does not comply with any of such prohibitions, the Employer’s obligations
hereunder shall terminate.  As a condition to its obligations to each Executive
Officer and Assignee under the Plan, the Employer is entitled to request and
receive documentation substantiating the Executive Officer’s or Assignee’s
compliance with the conditions of this Article IV, and to receive information
regarding the amount of premiums due under the Executive Officer's Insurance
Policies and summarizing the benefits payable thereunder.  The Executive Officer
and any Assignee shall sign any authorization which may be required by the
Insurer.  All conditions applicable to and obligations of the Executive Officer
or Assignee hereunder shall cease with respect to the Executive Officer Provided
Policy upon such Executive Officer’s Retirement on or after such Officer’s
Normal Retirement Date, and such Executive Officer or Assignee, as owner, can
exercise all rights with respect to such Policy.


V.
TERMINATION OF BENEFITS



The Employer's obligations to an Executive Officer and Assignee under this Plan
shall terminate upon the earlier of (a) an event requiring termination under
Article IV, (b) the Executive Officer's termination of employment for reasons
other than Disability prior to the Executive Officer's attaining Normal
Retirement Age or (c) the Executive Officer's death.  In the event of
termination, the Executive Officer or Assignee, as owner of the Insurance
Policies, can exercise all rights with respect thereto.


VI.
AMENDMENT AND TERMINATION



6.1           Subject to the provisions of any Change of Control agreement or
provision and provided that Code Section 409A and the Treasury Regulations
thereunder are complied with, in its sole discretion, the Employer, acting
through the Plan Administrator, shall have the right to amend and terminate the
Plan.  After amendment, the Employer's future obligations and the Executive
Officer's future rights shall be those stated in the amended Plan.  If the
Employer amends or terminates the Plan so as to discontinue the Employer
Provided Benefits relating to any Insurance Policy, the affected Executive
Officer or Assignee shall have no further rights under the Plan with respect to
such Policy, but as owner of the Insurance Policy, can exercise all rights with
respect thereto.


6.2           The Employer may terminate the Plan and accelerate any payments
due (or that may become due) under the Plan:


 
(a)
Liquidation.



Within 12 months of a corporate dissolution of the Corporation taxed under Code
§331, or with the approval of a bankruptcy court pursuant to 11 U.S.C.
§503(b)(1)(A), provided that the amounts deferred under the Plan are included in
the Executive Officer’s gross income in the latest of (a) the calendar year in
which the termination occurs, (b) the calendar year in which the amount is no
longer subject to a substantial risk of forfeiture, (c) the first calendar year
in which the payment is administratively practicable, or (d) if earlier, the
taxable year in which the amounts are actually or constructively received by the
Executive Officer.


 
(b)
Change of Control.



Within the 30 days preceding or the 12 months following a Change in Control
Event (as defined in Treasury Regulations §1.409A-3(g)(i)(5)), if all
arrangements sponsored by the Employer which are treated as a single plan under
Treasury Regulations §1.409A-1(c)(2) are terminated and all Executive Officers
in the Plan and all participants in all other plans treated as a single plan are
required to receive all amounts deferred under such terminated arrangements
within 12 months of the termination of the arrangements.
 
 
(c)
Termination of Plans.

   
                                    In the Employer’s discretion, provided that:
(a) the termination does not occur proximate to a downturn in the financial
health of the Employer, (b) all arrangements sponsored by the Employer that
would be aggregated with the Plan under Reg. §1.409A-1(c) if the same employee
participated in all of the arrangements are terminated; (c) no payments other
than payments that would be payable under the terms of the arrangements if the
termination had not occurred are made within 12 months of the termination of the
arrangements; (d) all payments are made within 24 months of the termination of
the arrangements; and (e) the Employer does not adopt a new arrangement that
under Reg. §1.409A-1(c) that would be aggregated with the Plan if the same
service provider participated in both arrangements, at any time within five
years following the date of termination of the Plan.


VII.
OTHER PROVISIONS



7.1           Unfunded Plan.  An Executive Officer has only an unsecured right
to receive Employer Provided Benefits hereunder as a general creditor of the
Employer.


7.2           Nonassignability.  An Executive Officer or such Officer’s Assignee
shall have no right to assign, pledge (including as collateral for a loan or
security for the performance of an obligation), encumber or transfer such
Officer’s rights under this Plan.  Any attempt to do so shall be void.  Nothing
in this Section shall prohibit an Executive Officer from assigning such
Officer’s ownership in the Insurance Policies themselves, in which case the
Executive Officer’s Life Insurance Premium Bonuses shall be with respect to the
Insurance Policies owned by the Assignee.


7.3           No Employer Insurance Policy Rights.  The Employer shall have no
rights in the Insurance Policies or in the death benefit thereunder, except as
otherwise provided in Article IV.


7.4           No Employment Agreement.  No provision of this Plan shall create
an employment agreement between any Executive Officer and the Employer nor shall
it constitute an amendment to any existing employment agreement.  All Executive
Officers shall remain subject to discharge to the same extent as if the Plan had
not been adopted.


7.5           Indemnification.  The Employer shall indemnify and hold harmless,
to the maximum extent permitted by its By-Laws, each fiduciary of the Plan (as
defined in Section 3(21) of ERISA) who is an employee or who is an officer or
director of the Employer from any claim, damage, loss or expense, including
litigation expenses and attorneys' fees, resulting from such person's service as
a fiduciary of the Plan, provided the claim, damage, loss or expense does not
result from the fiduciary's gross negligence or intentional misconduct.


7.6           Demand For Benefits.


    (a)     Filing of Claims for Benefits.  Benefits shall ordinarily be paid to
a Participant without the need for demand, and to a beneficiary upon receipt of
the beneficiary's address and Social Security Number (and evidence of death of
the Participant, if needed).  Nevertheless, a Participant or a person claiming
to be a beneficiary who claims entitlement to a benefit can file a claim for
benefits in writing with the Plan Administrator.


    (b)     Notification to Claimant of Decision.


If a claim is wholly or partially denied, a notice of the decision rendered in
accordance with the rules set forth below will be furnished to the claimant not
later than 90 days after receipt of the claim by the Plan Administrator.


If special circumstances require an extension of time for processing the claim,
the Plan Administrator will give the claimant a written notice of the extension
prior to the end of the initial 90 day period.  In no event will the extension
exceed an additional 90 days.  The extension notice will indicate the special
circumstances requiring an extension of time and the date by which the Plan
Administrator expects to render its final decision.


    (c)    Content of Notice.


The Plan Administrator will provide to every claimant who is denied a claim for
benefits written or electronic notice setting forth in a clear and simple
manner:


 
(1)
The specific reason or reasons for denial;



 
(2)
Specific reference to pertinent plan provisions on which denial is based;



 
(3)
A description of any additional material or information necessary for the
claimant to perfect the claim and an explanation of why such materials or
information are necessary; and



 
(4)
Appropriate information as to the steps to be taken if the claimant wishes to
submit his or her claim for review, including a statement of the claimant's
right to bring a civil action under ERISA Section 502(a) following an adverse
determination on review.



 
(d)
Review Procedure.



   After the claimant has received written notification of an adverse benefit
determination, the claimant or a duly authorized representative will have 60
days within which to appeal, in writing, such determination.  The claimant may
submit written comments, documents, records, and any other information relevant
to the claim for benefits.  The Plan Administrator will provide the claimant,
upon request and free of charge, reasonable access to and copies of all
documents, records, and other information relevant to the claimant's claim for
benefits.


    The review will take into account all items submitted by the claimant,
regardless of whether such information was submitted or considered in the
initial benefit determination.


 
(e)
Decision on Review.



    The decision on review by the Plan Administrator will be rendered as
promptly as is feasible, but not later than 60 days after the receipt of a
request for review unless the Plan Administrator in its sole discretion
determines that special circumstances require an extension of time for
processing, in which case a decision will be rendered as promptly as is
feasible, but not later than 120 days after receipt of a request for review.


    If an extension of time for review is required because of special
circumstances, written notice of the extension will be furnished to the claimant
before termination of the initial 60-day review period and shall indicate the
special circumstances requiring an extension of time and the date by which the
Plan Administrator expects to render the determination on review.


    The decision on review will be in written or electronic form.  In the event
of an adverse benefit determination, the decision shall contain:  (a) specific
reasons for the adverse determination, written in a clear and simple manner;
(b)  specific references to the pertinent plan provisions on which the
determination is based; (c) a statement that the claimant may request, free of
charge, reasonable access to and copies of all documents, records and other
information relevant to the claim for benefits; and (d)  the claimant’s right to
bring an action under ERISA Section 502(a).


    (f)    Failure to Establish and Follow Reasonable Claims Procedure.


    In the case of the failure of the Plan Administrator to establish or follow
claims procedures consistent with the requirements of Labor Department
Regulations Section 2560.503-1, the claimant shall be deemed to have exhausted
the administrative remedies available under the Plan and shall be entitled to
pursue any available remedies under section 502(a) of ERISA on the basis that
the Plan has failed to provide a reasonable claims procedure that would yield a
decision on the merits of the claim.


   (g)  Death Benefit Claim.

                           Notwithstanding the above, any claim for a death
benefit under an Insurance Policy shall be filed with the Insurer on the form or
forms prescribed for such purposes by the Insurer.  The Insurer shall have sole
authority for determining whether a death claim shall or shall not be paid, in
whole or in part, in accordance with the provisions of the Insurance Policy.


7.7           Insurer's Liability.  The Insurer is not a party to this
Plan.  The Insurer's obligations are set forth in the Insurance Policies.  The
Insurer shall not be bound to inquire into or take notice of any of the
provisions of this Plan.


7.8           Choice of Law.  This Plan shall be governed by the laws of
Louisiana, to the extent not preempted by Federal law.


7.9           Plan Administrator's Duties.  The Plan Administrator shall be
responsible for the management and administration of the Plan including the
making of timely payments of Employer Provided Benefits.  The Plan Administrator
shall have full power and authority to interpret and administer the Plan and,
subject to the provisions herein set forth, to prescribe, amend and rescind
rules and regulations and make all other determinations necessary or desirable
for the administration of the Plan.  The decision of the Plan Administrator
relating to any question concerning or involving the interpretation or
administration of the Plan shall be final and conclusive, and nothing in the
Plan shall be deemed to give any employee any right to participate in the Plan,
except to such extent, if any, as the Plan Administrator may have determined or
approved pursuant to the provisions of the Plan.  The Plan Administrator may (a)
delegate all or a portion of the responsibilities of controlling and managing
the operation and administration of the Plan to one or more persons and (b)
appoint agents, counsel or other representatives to render advise with regard to
any of its responsibilities under the Plan, the costs of which shall be paid by
the Employer.


7.10        Agreement to be Bound.  Unless an Executive Officer or Assignee or
both return the initial Employer Provided Benefit within 30 days of receipt by
such Officer, such Officer’s Assignee, or the Insurer, such Executive Officer
and any Assignee will be deemed to have perpetually and irrevocably agreed to be
fully bound by all covenants, limitations, conditions, terms and other
provisions of the Plan.  The Employer reserves the right to (a) request each
Executive Officer and any Assignee to duly execute and deliver from time to time
instruments that acknowledge that such Officer and any Assignee are fully bound
by the Plan and (b) withhold Employer Provided Benefits hereunder if such
Officer and any Assignee do not sign such instrument.


7.11        Gender.  All pronouns used herein shall be deemed to refer to the
masculine, feminine, neuter, singular or plural as the identity of the person or
persons may require.


IN WITNESS WHEREOF, CenturyTel, Inc. has executed this Plan on this 3rd day of
April, 2008.


                                                                                 
CENTURYTEL, INC.
 
                              _________________________

                                                                                 
By: /s/ R. Stewart Ewing, Jr.
                                                                                 
Print Name:  R. Stewart Ewing, Jr.
                                                                                 
Title: EVP and CFO